NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with Fed. R. App. P. 32.1




                    United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604
                                 Submitted December 22, 2020*
                                  Decided December 29, 2020



                                              Before

                            FRANK H. EASTERBROOK, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

                            MICHAEL B. BRENNAN, Circuit Judge



No. 20-2190
                                                                Petition for Review of an Or-
JOSE LUIS RODRIGUEZ,                                            der of the Board of Immigra-
       Petitioner,                                              tion Appeals.

               v.
                                                                No. A200-142-031
JEFFREY A. ROSEN, Acting Attorney General,
       Respondent.


                                               Order

    Jose Luis Rodriguez has been ordered removed to Mexico, his native country. He
asked for cancellation of removal on the ground that a change of nations would cause
hardship to his five-year-old daughter, a citizen of the United States. See 8 U.S.C.
§1229b(b)(1)(D). Both an immigration judge and the Board of Immigration Appeals re-
jected that request, ruling that petitioner does not meet the statutory standard: “excep-


   * After examining the briefs and the record, we have concluded that oral argument is unnecessary.
See Fed. R. App. P. 34(a).
No. 20-2190                                                                           Page 2


tional and extremely unusual hardship to … [a] child, who is a citizen of the United
States”. The sorts of economic and social hardships that petitioner asserts are ordinary,
the IJ and BIA concluded, rather than “exceptional and extremely unusual”.

    Petitioner contends in this court that the Board did not “properly consider[] the
hardship factors.” By this he appears to mean that the Board rendered a substantively
incorrect decision. But 8 U.S.C. §1252(a)(2)(B)(i) forecloses judicial review of such an ar-
gument. A proviso in 8 U.S.C. §1252(a)(2)(D) allows our correction of legal errors, but
the Board did not commit one. Petitioner observes that the Board did not mention and
analyze all of the many factors arguably pertinent to cancellation of removal. Yet no
rule of law requires an administrative adjudicator to traipse mechanically through lists
of factors. We have held that the Board must consider arguments presented to it, see
Champion v. Holder, 626 F.3d 952, 956 (7th Cir. 2010), but the Board’s opinion shows that
it understood and resolved the argument that petitioner was making.

    Petitioner also contends that the agency should have dismissed the proceeding be-
cause the notice to appear, which was issued in August 2011, omitted a date for the ini-
tial hearing and was therefore defective under the holding of Pereira v. Sessions, 138 S.
Ct. 2105 (2018). If petitioner had brought this error to the agency’s attention in a timely
manner, perhaps it would indeed have dismissed the proceeding (though the agency
instead might have fixed the problem, once it had been flagged). But petitioner did not
protest in 2011. He duly appeared for the initial hearing, which a separate notice had set
for April 2013, and did not complain about the defect until July 31, 2018. The Board held
that this lengthy delay forfeited any opportunity to object.

    That decision has the support of Ortiz-Santiago v. Barr, 924 F.3d 956 (7th Cir. 2019),
which holds that a flaw in the notice to appear is a problem in the administration of a
claims-processing rule, not a jurisdictional defect requiring the dismissal of a removal
proceeding. The benefit of claims-processing rules can be waived or forfeited. See also
Chen v. Barr, 960 F.3d 448 (7th Cir. 2020). Given Ortiz-Santiago and Chen, the Board did
not abuse its discretion in holding that petitioner waited too long to raise the issue. He
tells us that, until the Supreme Court decided Pereira, it was impossible for aliens to raise
this issue, but we rejected that very argument in Ortiz-Santiago, Chen, and other deci-
sions, such as United States v. Manriquez-Alvarado, 953 F.3d 511 (7th Cir. 2020). Because
petitioner has forfeited whatever benefit Pereira offers, we need not hold this proceed-
ing for the Supreme Court’s decision in Niz-Chavez v. Barr, No. 19–863 (argued Nov. 9,
2020), in which the alien timely raised an issue about combining two documents to
make one valid notice to appear; there is no forfeiture problem in Niz-Chavez.
No. 20-2190                                                                       Page 3


   The petition for review is denied to the extent it contends that the removal proceed-
ing should have been closed and is dismissed for lack of jurisdiction to the extent it
seeks review of the order denying petitioner’s request for cancellation of removal.